Citation Nr: 1446012	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss in the left ear. 

2.  Entitlement to service connection for hearing loss in the right ear. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange. 

5.  Entitlement to an effective date earlier than December 20, 2010, for a total disability rating for compensation based on individual unemployability (TDIU).

6.  Entitlement to an effective date earlier than December 20, 2010, for a 70 percent rating for post-traumatic stress disorder (PTSD).  

7.  Entitlement to service connection for residuals of shell fragment wounds, to include pain and neuropathy, of the chest, neck, legs, left wrist, left upper extremity, and bilateral lower extremities.  

8.  Entitlement to an effective date earlier than October 28, 2011, for service connection for erectile dysfunction and entitlement to special monthly compensation due to the loss of use of a creative organ.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1967 to June 1970 and from October 1972 to September 1976.  His awards and decorations include the Combat Action Ribbon and two Purple Heart Medals coincident with his combat service in Vietnam during the Vietnam War.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied claims for service connection for bilateral hearing loss; tinnitus; a skin disability, to include as due to exposure to Agent Orange; and gunshot wounds of the neck and left lower extremity.  This decision also granted service connection for scars, but not the pain, neuropathy or underlying disability resulting therefrom, associated with shrapnel wounds of the chest, left upper extremity/wrist, and right lower extremity.  

Argument of record, to include in the March 2009 notice of disagreement and October 2011 statement, has consistently expressed disagreement not with the ratings that have been assigned for the scarring associated with the shrapnel wounds, but with the fact that service connection was not granted for the pain, neuropathy or underlying disability associated with his shrapnel wounds.  As such, and notwithstanding the manner in which the issues have been listed on the December 2009 statement of the case (SOC) and October 2011 supplemental statement of the case (SSOC), the Board finds that the issues on appeal are more appropriately characterized as listed on the Title Page.  

With regard to the claims for service connection for residuals of shrapnel wounds of the left wrist, neck, and chest, the Veteran filed claims for service connection for these or related disabilities in July 1970 but failed to report to a VA examination scheduled for September 1970 in connection with these claims.  The Veteran was notified by letter dated in November 1970 that his claims were denied due to his failure to report to the examination.  In short, there being no formal adjudication of these claims on the merits prior to the March 2009 rating decision, the Board finds that the adjudication of the claims for service connection for shrapnel wounds of the left wrist, neck, and chest is properly based on a de novo review of the entire evidence of record, with no requirement that the Veteran submit new and material evidence with respect to these claims.  Such adjudication ensures due process to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

With respect to the claim for an earlier effective date for TDIU, a benefit granted by a September 2011 rating decision, this claim is on Appeal based on the submission of a timely January 2013 substantive appeal following a November 2012 SOC addressing this issue.  While a 70 percent rating for PTSD was also granted by the September 2011 rating decision, effective December 20, 2010, the Veteran's wife essentially asserted in October 2011 that the Veteran's PTSD had not just increased in severity to warrant a 70 percent rating from December 20, 2010, but has been severe enough to warrant this rating since the Veteran returned from his Vietnam War service.  As such, while the issue of entitlement to an effective date earlier than December 20, 2010, for a 70 percent rating for PTSD has not been formally adjudicated by the RO, the Board has assumed jurisdiction of this issue as it is inextricably intertwined with the claim for an earlier effective date for TDIU.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As a favorable resolution of this claim, or any of the other claims that are being remanded, could potentially affect that of the claim for an earlier effective date for TDIU, the adjudication of this claim must be deferred at this time.  
 
With respect to the matters of entitlement to an effective date earlier for service connection for erectile dysfunction and entitlement to special monthly compensation due to the loss of use of a creative organ, following a June 2013 rating decision granting such benefits effective from October 28, 2011, the Veteran expressed disagreement with the effective dates assigned for such benefits in August 2013, thereby requiring an SOC addressing these matters.  Manlincon v. West, 12 Vet. App. 238 (1999).  The remand that follows this decision will direct that such an SOC be completed.   

After such was rescheduled multiple times, the Veteran failed to attend an April 2014 hearing at the RO before a Veterans Law Judge.  No subsequent request for such a hearing has been received.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Veteran has a second paperless claims file in Virtual VA.  

The adjudication of the claims for service connection for hearing loss of the right ear and tinnitus is set forth in the decision below.  The remaining claims listed on the Title Page require additional development or processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran has a right hearing loss disability and tinnitus that is related to his active military service.


CONCLUSIONS OF LAW

By extending the benefit of the doubt to the Veteran, right ear hearing loss and tinnitus were incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of the issues decided herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) need not be discussed with respect to these issues. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

In the case of a Veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such disease or injury if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence in service, and to that end shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When, as here, service treatment reports (STRs) are missing, VA has a heightened duty to consider the applicability of the benefit of the doubt rule to assist him in developing his claim. Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

At a November 2008 VA audiological examination, the speech recognition score using the Maryland CNC Test in the right ear was 80 percent, demonstrating current hearing loss disability in the right ear under 38 C.F.R. § 3.385.  Constant tinnitus was also diagnosed.  The examiner, noting the absence of STRs that would demonstrate auditory functioning during service, indicated that he could not resolve the matter of whether hearing loss or tinnitus were related to service without resort to mere speculation. 

The Veteran has asserted that acoustic trauma caused by exposure to weaponry noise during service has resulted in hearing loss and tinnitus that have continued from service to the present time, causing him to "fail every hearing test I have ever taken."  Given the award of the Combat Action Ribbon and two purple hearts, the described in-service acoustic trauma is presumed.  Also given these decorations, the Veteran is entitled to the relaxed evidentiary standards for combat Veterans afforded under 38 U.S.C.A. § 1154(b), and the Board otherwise finds these assertions as to continuing problems with hearing loss and tinnitus from service to the present time to be credible given the circumstances of his service.  
38 U.S.C.A. § 1154(b).  

Notwithstanding the lack of a definitive nexus opinion in this case, the Veteran is competent to assert that he has had problems with hearing and tinnitus since service.  Charles, Barr, Davidson, Kahana, supra.  Unless the preponderance of the evidence is against a claim, it cannot be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, Cromer supra.  From the above, it cannot be said that the preponderance of the evidence is against the claims for service connection for hearing loss in the right ear and tinnitus; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for each disability is warranted.  Id.  . 
ORDER

Service connection for hearing loss in the right ear is granted. 

Service connection for tinnitus is granted

REMAND

As indicated in the Introduction, the remaining claims listed on the Title Page require additional development or processing. 

First with respect to the issue of entitlement to service connection for left ear hearing loss, the pure tones thresholds recorded in the left ear at the November 2008 VA audiometric examination were not reflective of hearing loss disability as defined by 38 C.F.R. § 3.385.  The speech recognition score using the Maryland CNC Test in the left ear was recorded at 94 at this examination, just short of the measurement (93) demonstrative of hearing loss disability as defined by regulation.  Review of the record does not otherwise reflect any evidence that the Veteran has a current hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385.  

Notwithstanding the above, given the time that has elapsed (almost six years) since the November 2008 VA audiological examination and the finding of rather significant reduced speech discrimination in the left ear at this examination, and the Veteran's assertions with regard to having failed "every" occupational hearing test, the undersigned finds that there is a possibility that a more current VA audiometric examination might demonstrate hearing loss in the left ear as defined by regulation.  As such, given the presumed in-service exposure to acoustic trauma and credible and competent contentions as to hearing loss during and since service as set forth in the decision above, and the heightened duty to assist given the missing STRs, the Board finds that a VA audiological examination is necessary to fulfill the heightened duty to assist with respect to the claim for hearing loss in the left ear. .  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Cromer, O'Hare supra;see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (standing for the proposition that the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or at any during the pendency of that claim) 

With regard to the claim for service connection for a skin disability, the Veteran asserted in his January 2010 substantive appeal that he has skin eruptions "all over my hands, arms, legs, genitals, and neck," and that such eruptions "bleed and become painful."  He asserted therein, and elsewhere, that these eruptions are due to his [presumed by regulation given his Vietnam service] exposure to Agent Orange during service.  The post service clinical evidence does reflect treatment for skin lesions, to include a March 1998 private treatment report reflecting treatment for a sebaceous cyst.  Given the assertions of the Veteran with consideration of the nature of his service, evidence of potentially relevant post service treatment, and the heightened duty to assist, the undersigned finds that a VA examination that includes an opinion as to whether the Veteran has a current skin disability as a result of service, to include presumed exposure therein to Agent Orange, is necessary to fulfill the heighted duty to assist in this case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon, Cromer, O'Hare supra.  

With respect to entitlement to service connection for residuals of shell fragment wounds, to include pain and neuropathy, of the chest, neck, legs, left wrist and left upper extremity, and bilateral lower extremities, the Board notes initially that in his March 2009 notice of disagreement, the Veterans stated that he did not understand why a claim for service shell fragment wound residuals in the right upper extremity had been adjudicated as he sustained no such injury to this region of his body.  As such, and notwithstanding the manner in which the issues have been characterized in the December 2009 SOC and October 2011 SSOC, his appeal does not include the matter of a shrapnel injury in the right upper extremity.  Also in this notice of disagreement, the Veteran reported that his first purple heart was awarded due to a shrapnel wound to the left wrist, and that there is retained metal in the left wrist from this wound that was never removed.  He asserts that this retained metal "moves" and "gets caught" in the joint, causing his wrist and arm to swell and become inflamed.  

The Veteran also reported in his March 2009 notice of disagreement that his second purple heart was awarded for a bullet wound that "entered in my neck and tore through my chest and lung where the fragment remains."  Due to retained metal resulting from this injury, the Veteran reported that he has had continuing pain.  Also in his March 2009 notice of disagreement, the Veteran stated that he declined a third purple heart (as such would have resulted in his being shipped home) following a mortar that "blew up in front of me and peppered my legs with shrapnel."  He asserted that some retained fragment due to this injury have come out on their own, but he worries that he will have problems with the metal that remains in the lower extremities similar to those that he has in his chest and wrist.  

Statements from individuals received in March 2011 asserting that they had witnessed the Veteran sustaining shrapnel wounds during service are consistent with the history provided by the Veteran as to his in service wounds, and the Board finds otherwise that the Veteran's assertions as to his in-service wounds and continuing problems with these wounds are credible given the circumstances of his documented combat service.  38 U.S.C.A. § 1154(b). 

The post service clinical evidence in pertinent part includes VA clinical evidence reflecting a diagnosis, to include in November 2007 and January 2008, of scapulocostal syndrome due to embedded shrapnel.  A November 2007 VA outpatient treatment report reflected the Veteran describing pain in the left shoulder, upper left chest, and back that he feared was the result of shrapnel moving in his lung.  

A December 2007 VA clinical record reflects a diagnosis of chronic neuropathic pain syndrome caused by embedded shrapnel.  Also reflected on a VA outpatient treatment report dated in December 2007 VA is a history reported by the Veteran of posterior left shoulder pain since a combat injury sustained in 1968 that involved shrapnel that penetrated anteriorly inferior to the clavicle through the lung, requiring lung inflation.  This report also noted that a current radiograph demonstrated a fragment on the medial border of the left scapula at the T7 level.  Pain from this area that radiated inferiorly 6 inches around the front into the chest and up into the occiput was described, and the findings from the examination at that time included marked tenderness in the left scapula; moderate to marked tenderness at both left proximal biceps brachia tendons on the left; and hypertrophy in the left upper trapezius levator area.  The assessment at that time included left scapulocostal syndrome secondary to a shrapnel fragment along the accessory nerve to the middle and lower trapezius which "explains the middle to inferior scapular pain radiation to the chest and occiput."  The assessment at that time also included secondary long and short head left biceps tendinosis.  

An April 2008 VA outpatient report reflect a history of left shoulder, chest, and arm pain since an in-service wound from shrapnel that entered the left cervical/clavicular area in a downward trajectory and exited the left mid axillary region around rib 6.  The Veteran reported that retained shrapnel in the rib was causing increased pain in the left chest and shoulder and pain that radiated down the left forearm.  He also at that time described pain with numbness and tingling in the middle three left fingers radiating to the antecubital region.  

The Veteran was afforded VA examinations in connection with his claims in December 2008.  A muscle examination was cancelled at that time, and the examination with respect to the claimed shell fragment wounds was limited to the residual scarring therefrom.  Thereafter, it was explained in the reports from a May 2010 VA muscles examination, principally limited to the muscles of the left shoulder, that the muscles examination was cancelled in December 2008 because the "[V]eteran's perceived loss of functionality is not from his shrapnel wounds . . . [the] [V]eteran does not have muscle or bone involvement."  An X-ray conducted in conjunction with this examination did show a retained foreign body in the left forearm.  Also of record is a report from a February VA 2011 CT scan that revealed foreign bodies in the lung and esophagus. 

In light of the credible contentions of record, particularly due to the nature of his combat service, as to underlying disability, including neuropathy, associated with the in-service shell fragment wounds described by the Veteran, and the post-service objective evidence suggesting underlying disability reflected in the VA radiographic and outpatient treatment records as set forth above, the Board finds sufficient evidence to question the conclusion at the December 2008 and May 2010 VA examinations that a comprehensive muscles examination was not necessary due to the lack of relevant disability.  In short therefore, the undersigned concludes that a comprehensive VA muscles examination is necessary in order to fulfil the heightened duty to assist in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); see also 38 U.S.C.A. §§ 1154(b), 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon, Cromer, O'Hare supra.  

With regard to the claim for entitlement to an effective date earlier than December 20, 2010, for a 70 percent rating for PTSD, the AOJ will be directed to conduct the initial adjudication of this claim that is inextricably intertwined with the claim for an earlier effective date for TDIU.  Harris, supra.  Consistent with the resolution of this claim and the other claims that have been remanded, the AOJ will be directed to readjudicate the claim for an earlier effective date for TDIU.   

Finally with respect to the claims for entitlement to an effective date earlier than October 28, 2011, for service connection for erectile dysfunction and special monthly compensation due to the loss of use of a creative organ, as indicated in the Introduction, the Veteran has submitted a notice of disagreement with respect to these issues.  Therefore, the AOJ will be requested below to complete an SOC addressing these issue.  Manlincon, supra. The Board emphasizes, however, that to obtain appellate review of either of these issues, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the issues of entitlement an effective date earlier than October 28, 2011, for service connection for erectile dysfunction and entitlement to special monthly compensation due to the loss of use of a creative organ, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to these issues.  The Veteran and his representative are hereby reminded that to obtain appellate review of these issues not currently in appellate status, a timely appeal must be perfected; that is (given the date of this remand), within 60 days of the issuance of the SOC.

2.  Afford the Veteran a VA audiological examination to determine the nature and etiology of any current hearing loss in the right ear.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  All necessary testing should be performed, to include audiometric testing to determine pure tone thresholds in the frequencies 500, 1000, 2000, 3000, 4000 Hertz, as well as the Maryland CNC. 

The VA examiner should identify the type of left ear hearing loss (i.e., sensorineural, conductive, mixed, or central) experienced by the Veteran.  This examiner also should state whether any left hearing loss is a type of hearing loss typically due to acoustic trauma, the aging process, infection, or some other cause.

If the above results in findings that demonstrate hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385, the VA examiner should state whether it is at least as likely as not that such hearing loss had its onset in service, to include presumed acoustic trauma from proximity to combat weaponry, or is related to any in-service disease, event, or injury.  Furthermore, the examiner should also discuss the Veteran's credible and competent lay statements of in-service hearing loss with continuity to the present time when discussing the offered opinion.

The examiner must provide a comprehensive report including a complete rationale for the opinion and conclusions reached, citing the medical findings leading to the conclusions.

3.  Afford the Veteran an appropriate examination to address the nature and etiology of any current skin disability claimed to have been incurred as a result of in-service exposure to Agent Orange.  The claims file, to include a copy of this remand, must be made available to and reviewed by the clinician, and the clinician is requested to opine as to whether it at least as likely as not that any current skin disability is etiologically related to service, to include presumed exposure to Agent Orange therein.  In offering the opinion, and to eliminate the necessity for another opinion, the physician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology. 

The examiner must provide a comprehensive report including a complete rationale for the opinion and conclusions reached, citing the medical findings leading to the conclusions.

4.  Afford the Veteran a VA muscles examination to address the claims for service connection for underlying disability (as opposed to mere scarring), to include neuropathy, of shell fragment wounds of the chest, neck, legs, left wrist, left upper extremity, and bilateral lower extremities.  The claims file, to include a copy of this remand, must be made available to and reviewed by the clinician, and the clinician is requested to opine as to whether it is at least as likely as not that the Veteran has any current underlying muscle, neurologic, or other disability that is etiologically related to in-service shell fragment wounds.  In offering the opinion, and to eliminate the necessity for another opinion, the physician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology.  In this regard, the examiner should accept as true the Veteran's statements to the effect that he sustained shell fragment wounds during service of the chest, neck, legs, left wrist, left upper extremity, and bilateral lower extremities.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the medical findings leading to the conclusions.

5.  Upon completion of the above, the AOJ should conduct the initial adjudication of the claim for an effective date earlier than December 20, 2010, for a 70 percent rating for PTSD.  The RO should also readjudicate the other claims that have been remanded, with the readjudication of the claim for an earlier effective date for TDIU being consistent with the resolution of the claims that have been remanded.

6.  To the extent any benefits sought on appeal (that is, those with respect to each claim that has been remanded other than the claims for entitlement to an effective date earlier than October 28, 2011, for service connection for erectile dysfunction and entitlement to special monthly compensation due to the loss of use of a creative organ), are denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


